Nott, J.
One of the defendants in this case is indicted as principal, and the other as accessary. After the defendants had been arraigned, and pleaded not guilty, their counsel moved that they might he tried separately, which was allowed by the presiding judge. Application is now made to this court, to reverse that decision. It is admitted that an accessary cannot he tried before the principal, and formerly it was held that he could not be tried until the principal was convicted. But now they may be tried together. (2 Hawk. P. C. Foster’s C. L. 360.) But this does not deprive the accessa-ry of any right that he had before; and much less does it deprive the court of any discretion it had before. Admitting therefore that the accused cannot demand it as a right, the court may in its discretion permit it. And I think it a reasonable indulgence, which I presume would seldom be refused. I am, therefore, of opinion, that this motion to reverse the decision ought to be refused.
Justices Grimke, Smith, Colcock, Bay and Breyard concurred.